Exceptions overruled. Petition dismissed. This is a petition for a writ of certiorari upon which the single justice rightly refused to issue an order of notice. Garden Homes, Inc. v. District Court of Somerville, ante, 432, 434. The petitioner seeks to review various interlocutory rulings in a pending action as to which he requested a report to the Appellate Division. Bean v. 399 Boylston Street, Inc. 335 Mass. 595. Certiorari cannot be used as a substitute for ordinary appellate procedure. Riñes v. Justices of the Superior Court, 330 Mass. 368, 371-372.